Citation Nr: 1028745	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  00-06 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania



THE ISSUE

Entitlement to service connection for a low back disability.  



REPRESENTATION

Veteran represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

The Veteran, who is the appellant, served on active duty from 
January 1950 to January 1954 and from July 1954 to December 1970.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a June 1998 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).

In March 2005, the Board promulgated a decision with regard to 
other claims on appeal, and remanded the claim of service 
connection for a back disability to the RO for additional 
development.  In August 2009, the Board again remanded the back 
disability claim to the RO for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In August 2009, the Board remanded the case to obtain the 
complete report of a VA examination and opinion, dated in June 
2009, which addressed whether any current back disability was 
related to the Veteran's service.  

After a review of the evidence of record, including the report of 
VA examination, the record does not contain sufficient competent 
evidence to decide to the claim on the applicable theories of 
service connection, specifically, continuity of symptomatology. 




Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to 
determine: 

Whether it is more likely than not 
(probability greater than 50 percent), at 
least as likely as not (probability of 50 
percent), less likely than not (probability 
less than 50 percent), or an opinion is not 
possible without resort to speculation that: 

The Veteran's current low back disability 
is related to the Veteran's periods of 
service from January 1950 to January 1954 
and from July 1954 to December 1970, 
including the documented motor bike 
accident in May 1965 and muscle sprain in 
April 1968.  [Service connection has been 
established for left clavicle fracture as 
a residual of a motor bike accident in May 
1965.].

The examiner is asked to consider and comment 
on the clinical significance of the 
following:  

The service treatment records show that 
the Veteran was injured in a motor bike 
accident in May 1965 wherein he fractured 
his left clavicle and that there was an 
episode of low back pain, diagnosed as 
muscle sprain, in April 1968 and that 
there was no complaint or finding of a low 
back abnormality on periodic military 
physical examinations; 




After service in June 1972, a report of VA 
examination shows that the Veteran 
complained that his lower back tended to 
go out during periods of exercise; the 
Veteran sustained a back injury in a 
November 1997 motor vehicle accident with 
subsequent documentation of degenerative 
disc and joint disease; and, 

The Veteran is competent to describe 
symptoms of back pain during and after 
service. 

If however after a review of the record, an 
opinion on causation is not possible without 
resort to speculation, the examiner is asked 
to clarify whether actual causation cannot be 
determined because there are multiple 
potential causes, for example, the in-service 
findings versus the post-service injury in 
1997, when one cause is not more likely than 
any other the cause of the Veteran's current 
low back disability and that an opinion on 
causation is beyond what may be reasonably 
concluded based on the evidence of record.  

The claims folder should be made available to 
the examiner.

2.  After the above development has been 
completed, adjudicate the claim.  If the 
decision remains adverse to the Veteran, 
provide the Veteran and his representative a 
supplemental statement of the case and return 
the case to the Board.  







The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2002).  



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2009).



